, The opinion of the Court was delivered by
Poché, J.
Plaintiff resists by injunction the collection of State taxes for the years 1874, 1875 and 1876, on the ground that the property on which said taxes are levied is exempt from State and municipal taxation.
The answer is a general denial, and judgment was rendered in favor of defendant. Plaintiff appeals.
The principal contention of the defendant is that the property alleged to be exempt from taxation, consists of stores which are rented for income, and are not actually used as an orphan asylum.
*69With the exception of a difference in dates, the facts and circumstances involved in this case are absolutely identical with the points presented, discussed and disposed of in the case of the City of New Orleans vs. Poydras Orphan Asylum, 33 Ann. 851. As was the case with the Poydras, the charter of this asylum is silent on the subject of exemption from taxation; and like the former its exemption resulted from subsequent legislation, and as was the case with the Poydras Asylum, the property sought herein to be exempted is not the building actually used or occupied as an asylum, but consists of other property which is rented, and the revenue of which is used exclusively for the maintenance of the asylum, and for the support of its inmates.
Act No. 96, approved March 25, 1844, which exempts the property of this corporation from taxes, specially provides that the exemption therein granted shall be precisely similar to that extended to the Poydras Asylum under the provisions of the Act of March 12, 1836.
The similarity of the two cases is so apparent, that any reasoning whi^h we could use in the present case would be a mere repetition of the discussion of the Poydras case, and would serve no useful purpose.
Defendant can derive no strength or relief from the opinion in the case of the City of New Orleans vs. St. Anna’s Asylum, 31 Ann. 292, for the reason that that decision has recently been reversed by the Supreme Court of the United States. 105 United States Reports, p. 362.
Under the conclusions announced in the Poydras Asylum case, plaintiff is unquestionably entitled to the exemption claimed.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and it is now ordered that the assessments of plaintiff’s property for taxes be cancelled and annulled, and that the injunction herein granted in limine be made perpetual at defendant’s costs in both courts.